DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 11/05/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,407,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,407,555 (INAGAKI ET AL) have been withdrawn in view of the Terminal Disclaimer filed 11/05/2020.

Claims 1-4 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claims 1-15 of copending Application No. 16/066,212 (US 2020/0269559) (INAGAKI  ET AL),
		or
	• claims 1-15 of copending Application No. 16/066,232 (US 2020/0269560) (INAGAKI  ET AL),
		or
 	• claims 1-4, 7-16 of copending Application No. 16/089,693 (US 2019/0106534) (INAGAKI ET AL) (allowed),
	in view of STANLEY ET AL (US 2014/0099455),
	and in view of ZHOU ET AL (US 2014/0363546),
	as stated in the previous Office Action mailed 08/07/2020.
 	Copending Application No. 16/066,212 claims a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, oxygen permeability, and heat shrinkage in both the machine and transverse directions which at least partially read on the values recited in application claims 1-2.  However, copending Application 16/066,212 does not specifically claim the recited heat-sealable layer.

	Copending Application No. 16/089,693 (allowed) claims a biaxially oriented polyester film derived mainly from furandicarboxylic acid and ethylene glycol, wherein the film has a plane orientation coefficient, and heat shrinkage in both the machine and transverse directions which at least partially read on the values recited in application claim 1.  However, copending Application 16/089,693 does not specifically claim the recited heat-sealable layer.
	STANLEY ET AL ‘455 discloses that it is well known in the art to apply heat-sealable layers to polyethylene-2,5-furandicarboxylate films in order to facilitate the formation of known packaging structures and seals. (entire document, e.g., Figure 1, etc.; paragraph 0001-0002, 0026, 0033-0034, 0040-0041, 0043, 0050-0051, etc.)	
 	ZHOU ET AL ‘546 discloses that it is well known in the art to apply bio-based heat-sealable polyesters to structural film layers (e.g., polyesters, etc.) in order to produce laminates with heat-sealing strength values of excellent (e.g., 10 N/15 mm or more). which are suitable for flexible packaging (e.g., bags, etc.). (paragraph 0002-0003, 0009, 0022, 0028, 0057, 0068-0079, 0091-0095, etc.
 	Regarding claims 1-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known bio-based heat-sealable layer as disclosed in ZHOU ET AL ‘546 to the biaxially oriented PEF films as claimed in 
	Further regarding claim 2-3, one of ordinary skill in the art would have applied a known barrier layer(s) as suggested by STANLEY ET AL ‘455 to the biaxially oriented PEF films as claimed in copending Application No. 16/089,693 in order to provide the oxygen barrier properties required for specific applications.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	STANLEY ET AL (US 2014/0099455),
	in view of Applicant’s Admissions,
	and in view of CARMAN, JR ET AL (US 2013/0095271),
	and in view of BHATTACHARJEE ET AL (US 2015/0343746) or BHATTACHARJEE ET AL (US 2015/0353692),
	and in view of SAKELLARIDES ET AL (US 2014/0004286),
	and in view of YAMAMOTO ET AL (US 2008/0015108) or NOZAWA (US 2012/0178897),
 	and in view of ZHOU ET AL (US 2014/0363546).
	STANLEY ET AL ‘455 discloses barrier films comprising: an outer substrate layer (e.g., polyethylene-2,5-furandicarboxylate, etc.); a barrier layer (e.g., inorganic metal oxide barrier layers, metal barrier layers, polymer barrier layers, etc. or combinations thereof); and a sealant layer (e.g., a bio-based copolyester, etc.). The barrier films are useful as packaging materials (e.g., bags, etc.). (entire document, e.g., Figure 1, etc.; paragraph 0001-0002, 0026, 0033-0034, 0040-0041, 0043, 0050-0051, etc.) However, the reference does not specifically disclose the recited planar orientation coefficient, heat shrinkage, or lamination strength.
	Applicant admits that: PEF films with the recited plane orientation coefficient of 0.005 or more are obtainable by stretching in the machine direction (MD) using stretch ratios of 1.1-10 times at temperatures of 90ºC or more, followed with stretching at the transverse direction (TD) using stretch ratios of 1.1-10 at temperatures of 80-200ºC. (Published US Application 2019/0389189, paragraph 0124-0127, 0129-0132) 

 	 BHATTACHARJEE ET AL ‘746 and BHATTACHARJEE ET AL ‘692 discloses that it is well known in the art to form biaxially orient polyester films comprising polyethylene furanoate (i.e., polyethylene-2,5-furandicarboxylate) (PEF) with typical thicknesses of 1-350 microns by stretching the film 2-7 times in both the forward (i.e., machine or longitudinal) direction and the transverse direction. (BHATTACHARJEE ET AL ‘746, paragraph 0094-0101, etc.) (see corresponding portions of BHATTACHARJEE ET AL ‘692)
	SAKELLARIDES ET AL ‘286 discloses that it is well known in the art to stretch (i.e., orient) polyester films at temperatures which are 10-60ºC higher than the glass transition temperature of the polyester film material in conventional polyester-type biaxially oriented film manufacturing.  The reference further discloses that barrier films comprising of: an at least partially bio-based crystallizable polyester layer (12) (e.g., polyethylene-2,5-furandicarboxylate (PEF), bio-based polyethylene terephthalate, etc.) which is biaxially oriented; and a barrier layer (17) (e.g., aluminum oxide, silicon oxide, etc.) on one surface of polyester layer (12); are capable of exhibiting an oxygen transmission rate of 31 cc/m2/day or less at 23ºC and 0% humidity. 
	YAMAMOTO ET AL ‘108 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by utilizing a combination of post-stretching heat treatment (e.g., at typical temperatures of 220-240ºC) and TD relaxation. (YAMAMOTO ET AL ‘108, paragraph 0040-0043, etc.)  	NOZAWA ‘897 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by subjecting the biaxially stretched polyester film to heat treatment at typical temperatures of 160-240ºC. (NOZAWA ‘897, paragraph 0032-0038, 0043, etc.)
	ZHOU ET AL ‘546 discloses that it is well known in the art to apply bio-based heat-sealable polyesters to structural film layers (e.g., polyesters, etc.) in order to produce laminates with heat-sealing strength values of excellent (e.g., 10 N/15 mm or more). which are suitable for flexible packaging (e.g., bags, etc.). (paragraph 0002-0003, 0009, 0022, 0028, 0057, 0068-0079, 0091-0095, etc.)
 	Regarding claims 1, 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biaxially orient the PEF substrate layer prior to incorporation into the PEF-containing barrier films of STANLEY ET AL ‘455 using MD and TD stretch ratios of 2 or more (e.g., up to 15 times, preferably up to 8 times) in each direction as suggested by CARMAN, JR ET AL ‘271; and/or up to 7 times as suggested by BHATTACHARJEE ET AL ‘746 and BHATTACHARJEE ET AL ‘692) in order to produce biaxially oriented PEF films with excellent mechanical properties and/or barrier properties which 
 	Further claim 1, one of ordinary skill in the art would have biaxially oriented the PEF substrate layer in PEF-based barrier films of STANLEY ET AL ‘455 using conventional MD and TD stretching temperatures for polyester films (e.g., 10-60ºC higher than the Tg of the polyester film material) as SAKELLARIDES ET AL ‘455 in order to facilitate uniform development of film orientation without tearing or breakage during stretching.
	Further regarding claim 1, since: (i) CARMAN, JR ET AL ‘271 and BHATTACHARJEE ET AL ‘746 (or BHATTACHARJEE ET AL ‘692) disclose PEF films oriented using MD and TD stretch ratios similar to the MD and TD stretch ratios stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficients (see Applicant’s Admissions); (ii) SAKELLARIDES ET AL ‘286 discloses that it is conventional to orient polyester films at temperatures which are 10-60ºC higher than the glass transition temperature of the polyester film material (e.g., which would be 98-148ºC for PEF or 94-144ºC for PEF copolyesters, based on the Tg values for PEF and PEF copolyesters disclosed in CARMAN, JR ET AL ‘271), which is similar to the MD and TD stretching temperatures stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficients (see Applicant’s Admissions); the Examiner has reason to believe that PEF films biaxially oriented using known stretch ratios for PEF films (e.g., greater than 2 and as high as 7 times or more in at least one direction) at conventional polyester film stretching temperatures (e.g., about 95ºC or more) as suggested in the above cited prior art, would generally exhibit planar orientation coefficients of 0.005 or more, which at least partially reads on the range of plane orientation 
	Further regarding claims 1, 3-4, one of ordinary skill in the art would have used known bio-based heat-sealable polymers as disclosed in ZHOU ET AL ‘546 in PEF-containing barrier films of STANLEY ET AL ‘455 in order to produce packaging materials (e.g., packaging bags, etc.) with good heat-seal strength.
	Further regarding claim 1, one of ordinary skill in the art would have applied heat-setting and/or relaxation treatments known to reduce heat shrinkage at 150ºC in biaxially oriented polyester films as suggested by YAMAMOTO ET AL ‘108 (or NOZAWA ‘897) to a biaxially oriented PEF substrate layer prior to incorporation into the barrier films of STANLEY ET AL ‘455 in order to produce PEF substrate films with desirably low heat shrinkage values at 150ºC, and thereby facilitate the production of dimensionally stable bio-based barrier films in accordance with STANLEY ET AL ‘455 with excellent barrier properties even when exposed to elevated temperatures during manufacturing and/or usage.
 	Regarding claims 2-3, since SAKELLARIDES ET AL ‘286 discloses barrier films containing polyethylene-2,5-furandicarboxylate layers are capable of exhibiting an oxygen transmission rate of 31 cc/m2/day or less at 23ºC and 0% humidity, it would have been obvious to one of ordinary skill in the art to select the type(s) and thickness(es) of the barrier layer and/or utilized additional inorganic and/or organic barrier layers in the barrier films of STANLEY ET AL ‘455 in order to obtain films and packaging with low oxygen transmission values (e.g., less than 200 mL/m2/day/MPa, etc.) as required or deemed desirable for specific applications based on well-known cost-benefit considerations (e.g., the oxygen sensitivity of the material being 

*   *   *   *   *

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2016/032330 (KOLSTAD-WO ‘330),
	in view of Applicant’s Admissions,
	and in view of SAKELLARIDES ET AL (US 2014/0004286),
	and in view of YAMAMOTO ET AL (US 2008/0015108) or NOZAWA (US 2012/0178897),
 	and in view of ZHOU ET AL (US 2014/0363546).
	KOLSTAD-WO ‘330 discloses multilayer films comprising: a biaxially oriented polyethylene-2,5-furandicarboxylate (PEF) film layer with a thickness of 2.5 mm or less; a barrier layer (e.g., metal barrier layers, etc.); and a sealant layer (e.g., a bio-based copolyester, etc.).  The PEF film layer is stretched at a stretch ratio of at least 4 in two directions (e.g., machine direction and transverse direction) at a temperature of 90-130C, with the stretching temperature in the transverse direction preferably being higher than the stretching temperature in the machine direction, followed by heat treatment to reduce heat shrinkage at elevated temperatures. The multilayer film is useful in packaging application, especially those which conventionally utilize polyethylene terephthalate (PET).  (entire document, e.g., line 16-27, page 2; line 31-37, page 5; line 11-29, page 7; line 21, page 8 to line 21, page 9; line 12-31, page 11; 
	Applicant admits that: PEF films with the recited plane orientation coefficient of 0.005 or more are obtainable by stretching in the machine direction (MD) using stretch ratios of 1.1-10 times at temperatures of 90ºC or more, followed with stretching at the transverse direction (TD) using stretch ratios of 1.1-10 at temperatures of 80-200ºC. (Published US Application 2019/0389189, paragraph 0124-0127, 0129-0132) 
	SAKELLARIDES ET AL ‘286 discloses that it is well known in the art that barrier films comprising of: an at least partially bio-based crystallizable polyester layer (12) (e.g., polyethylene-2,5-furandicarboxylate (PEF), bio-based polyethylene terephthalate, etc.) which is biaxially oriented; and a barrier layer (17) (e.g., aluminum oxide, silicon oxide, etc.) on one surface of polyester layer (12); are capable of exhibiting an oxygen transmission rate of 31 cc/m2/day or less at 23ºC and 0% humidity. (Figure 1; paragraph 0009, 0026, 0043, 0048, 0052-0053, 0055, 0062, 0065, 0067, 0070, 0072-0075, 0082, etc.)  
	YAMAMOTO ET AL ‘108 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by utilizing a combination of post-stretching heat treatment (e.g., at typical temperatures of 220-240ºC) and TD relaxation. (YAMAMOTO ET AL ‘108, paragraph 0040-0043, etc.)  	NOZAWA ‘897 discloses that it is well known in the art to minimize heat shrinkage (measured after exposure to 150ºC for 30 minutes) in biaxially oriented polyester films by subjecting the biaxially stretched polyester film to heat treatment at typical temperatures of 160-240ºC. (NOZAWA ‘897, paragraph 0032-0038, 0043, etc.)

 	Regarding claims 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply known bio-based heat-sealable polymers as disclosed in ZHOU ET AL ‘546 to PEF films biaxially oriented in accordance with KOLSTAD-WO ‘330 in order to produce packaging materials with good heat-seal strength.	
	Further regarding claim 1, since the PEF films of KOLSTAD-WO ‘330 are biaxially oriented using MD and TD stretch ratios (and MD and TD stretching temperatures) substantially similar to the MD and TD stretch ratios and MD and TD stretching temperatures stated by Applicant as being capable of producing PEF films with the recited plane orientation coefficients (see Applicant’s Admissions); the Examiner has reason to believe that PEF films biaxially oriented in accordance with KOLSTAD-WO ‘330 would generally exhibit planar orientation coefficients of 0.005 or more, which at least partially reads on the range of plane orientation coefficients recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Further regarding claim 1, one of ordinary skill in the art would have applied heat-setting and/or relaxation treatments known to reduce heat shrinkage at 150ºC in biaxially oriented polyester films as suggested by YAMAMOTO ET AL ‘108 (or NOZAWA ‘897) to the biaxially oriented PEF films of KOLSTAD-WO ‘330 in order to production of dimensionally stable 
 	Regarding claims 2-3, since: SAKELLARIDES ET AL ‘286 discloses barrier films containing PEF layers are capable of exhibiting an oxygen transmission rate of 31 cc/m2/day or less at 23ºC and 0% humidity, it would have been obvious to one of ordinary skill in the art to select the type(s) and thickness(es) of the barrier layer and/or utilized additional inorganic and/or organic barrier layers in the multilayer films of KOLSTAD-WO ‘330 in order to obtain films and packaging with low oxygen transmission values (e.g., less than 200 mL/m2/day/MPa, etc.) as required or deemed desirable for specific applications based on well-known cost-benefit considerations (e.g., the oxygen sensitivity of the material being packaged; the mechanical strength, flexibility, and/or stiffness desired or required; the complexity of processing; material and manufacturing costs; etc.)
 	Regarding claims 3-4, one of ordinary skill in the art would have utilized the multilayer films of KOLSTAD-WO ‘330 in conventional polyester film packaging applications (e.g., bags, etc.) as suggested by ZHOU ET AL ‘546.

Response to Arguments
Applicant’s arguments filed 11/05/2020 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendment filed 11/05/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SAKELLARIDES ET AL (US 2013/0011631) and SAKELLARIDES ET AL (US 2013/0344345) and SIPOS ET AL (US 2014/0336349) and SAYWELL ET AL (US 2015/0141584) disclose oriented PEF films.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 18, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787